Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 1 of 7       PageID #: 956




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,             CR. NO. 19-00167 JAO

             Plaintiff,                ORDER DENYING DEFENDANT’S
                                       MOTION FOR RECONSIDERATION OF
       vs.                             THE COURT ORDER DENYING THE
                                       DEFENDANT’S REQUEST FOR
 ANDREW SANDEEN,                       CONTINUATION OF THE
                                       EVIDENTIARY HEARING PURSUANT
             Defendant.                TO LOCAL RULE 60.1(c) FOR GOOD
                                       CAUSE SHOWN AND NEWLY
                                       DISCOVERED EVIDENCE


ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
     OF THE COURT ORDER DENYING THE DEFENDANT’S
    REQUEST FOR CONTINUATION OF THE EVIDENTIARY
 HEARING PURSUANT TO LOCAL RULE 60.1(c) FOR GOOD CAUSE
        SHOWN AND NEWLY DISCOVERED EVIDENCE

      Before the Court is pro se Defendant Andrew Sandeen’s (“Defendant”)

Motion for Reconsideration of the Court Order Denying the Defendant’s Request

for Continuation of the Evidentiary Hearing Pursuant to Local Rule 60.1(c) for

Good Cause Shown and Newly Discovered Evidence (“Motion”), filed on May 27,

2021. ECF No. 183. The government filed a response on May 28, 2021. ECF No.

188. The Court shall decide this matter without a hearing pursuant to Local Rule

7.1(d). For the following reasons, the Motion is DENIED.
Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 2 of 7       PageID #: 957




                               BACKGROUND

      On May 17, 2021, the Court issued an Entering Order (“EO”) denying pro se

Defendant Andrew Sandeen’s motions to continue the June 1, 2021 suppression

hearing:

            On 5/11/21, Defendant filed a 140 Motion for Continuance of
            Due Date for Defense’s Responses to Government’s Opposition
            and Continuance of Evidentiary Hearing. The Court extended
            Defendant’s reply deadline and directed the government to
            respond to the request for a continuance of the suppression
            hearing. ECF No. 142. On 5/14/21, Defendant filed another 149
            Motion to Continue Evidentiary Hearing setting forth the same
            arguments, notwithstanding the pendency of the initial request.
            After reviewing the parties’ submissions, the Court DENIES
            Defendant’s motions. Defendant argues that a minimum 30 day
            continuance of the suppression hearing is necessary because he
            was unable to access discovery due to the extended unavailability
            of the discovery computer until 5/7/21 in his unit and the
            password protected CD containing discovery, which he finally
            unlocked on 5/13/21. Defendant claims that these circumstances
            prevented him from preparing his reply memorandum and
            locating exhibits for use at the suppression hearing. Defendant
            also argues that he has not received all outstanding subpoenaed
            records, which are necessary for the hearing. The government
            explains that Defendant was only unable to use the discovery
            computer from 5/1/21 to 5/7/21, at most. It further represents
            that the password for the CD was provided on the attached
            transmittal signed by standby counsel on 4/19/21 and that the
            discovery therein was previously disclosed to Defendant.

            At best, Defendant’s arguments support an extension of the reply
            deadlines. The Court already extended Defendant’s reply
            deadlines by 23 days. Defendant’s contentions regarding
            discovery are unavailing because he already had the discovery
            on the CD and was provided the password on 4/19/21. And any
            outstanding subpoenas do not support a continuance of the
            suppression hearing. As the party moving to suppress evidence,
                                        2
Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 3 of 7         PageID #: 958




             Defendant’s motions should have identified the issues to be
             addressed at the hearing. The suppression hearing is not an
             opportunity to raise new issues or present new evidence. Indeed,
             Defendant moved to issue the subpoenas after he filed his
             motions to suppress, on the eve of the original 5/3/21 suppression
             hearing date, and shortly before the prior 6/1/21 trial date.
             Defendant cannot rely on circumstances he created to delay the
             proceedings. Accordingly, the Court DENIES Defendant’s
             motions and the suppression hearing will proceed as scheduled
             on 6/1/21.

ECF No. 150. Defendant subsequently emailed ex parte motions for

reconsideration and exhibits related to this EO, asking the Court to file them on his

behalf. The Court informed Defendant that it would not consider requests without

a properly filed motion.1 ECF Nos. 165, 172. The present Motion followed.

                                  DISCUSSION

      Defendant seeks reconsideration of the EO, providing additional details in

support of his request for a continuance of the June 1, 2021 suppression hearing


1
  In his Motion for the Court to take Judicial Notice of Facts Relevant to the
Defendant’s Case Pursuant to Federal Rules of Criminal Procedure 201 and
Constitutional Rights Under the Fifth, Sixth, and Fourteenth Amendments, filed on
May 28, 2021, Defendant accuses the Court of rejecting his emailed (not filed as
he claims) ex parte motions for failing to include a declaration in compliance with
Local Rule 7.10, while permitting the government to submit its response to his
motions to suppress without an affidavit as required by Local Rule 7.5 and Federal
Rule of Civil Procedure 56(c)(4), thereby disadvantaging him. ECF No. 185-4 at
6. The Court’s rejection of Defendant’s ex parte motions was not based on his
failure to submit a declaration. The Court did so because Defendant twice
improperly emailed his ex parte motions to chambers. The Court noted that he did
not supply a legitimate basis for the ex parte designation, citing Local Rule 7.10.
Moreover, Rule 56 has no applicability in the criminal context, as it is a rule of
civil procedure governing motions for summary judgment.
                                          3
Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 4 of 7          PageID #: 959




and relying on newly discovered evidence. Local Rule 60.1 provides three

grounds for reconsideration of interlocutory orders:

             (a) Discovery of new material facts not previously available;

             (b) Intervening change in law; and/or

             (c) Manifest error of law or fact.

Local Rule 60.1. “Motions for reconsideration are disfavored . . . [and] may not

repeat arguments already made, unless necessary to present one or more of the

permissible grounds for the reconsideration request, as set forth above.” Id.

      The Ninth Circuit requires that a successful motion for reconsideration

accomplish two goals. “First, a motion for reconsideration must demonstrate some

reason why the Court should reconsider its prior decision. Second, the motion

must set forth facts or law of a ‘strongly convincing’ nature to induce the court to

reverse its prior decision.” Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

Haw. 2000) (citations omitted). Mere disagreement with a court’s analysis in a

previous order is not a sufficient basis for reconsideration. See White v. Sabatino,

424 F. Supp. 2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp.,

689 F. Supp. 1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F.

Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

committed to the sound discretion of the court.” Navajo Nation v. Confederated

Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.


                                          4
Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 5 of 7         PageID #: 960




2003) (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

2000)).

      Here, Defendant has not demonstrated that he is entitled to reconsideration,

nor has he set forth facts or law of strongly convincing nature to compel reversal of

the EO. In a nutshell, Defendant claims that he has endeavored to obtain crucial

exculpatory evidence since 2019 but could not issue subpoenas until a paralegal

was authorized in 2021, and he is currently attempting to obtain the information

requested in the subpoenas.2 Although the Motion contains additional factual

details, these details pertain to the arguments already considered and rejected by

the Court. Reconsideration is not a vehicle to rehash arguments. See Local Rule

60.1; see also Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir. 1995) (holding that a

Rule 60(b) motion was properly denied because the plaintiff merely reiterated the

arguments he already presented). Moreover, “[a]s a general rule, a party cannot



2
  Defendant’s contention that he must be allowed to complete this process before
proceeding with the suppression hearing is undercut by the Magistrate Judge’s
denials of his discovery-related motions this morning. Significantly, while
Defendant insists that the government still owes him discovery and/or that he is
awaiting key subpoenaed evidence, the hearing before the Magistrate Judge
revealed that the government has satisfied its discovery obligations and that third
parties cannot be compelled to produce documents they do not possess nor prepare
responses to comport with Defendant’s preferences, i.e., affidavits from custodians
of record and explanations regarding the unavailability of evidence. Indefinite
continuances of the suppression hearing are not warranted based on Defendant’s
speculation that he might eventually — after exhausting every possible avenue,
justified or not — obtain evidence supporting his defense.
                                          5
Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 6 of 7        PageID #: 961




seek reconsideration based on grounds that could have been raised in connection

with the original motion.”3 Abel v. Bank of Am., N.A., CIV. NO. 20-00176 LEK-

WRP, 2020 WL 6626122, at *2 (D. Haw. Nov. 12, 2020) (citations omitted).

Defendant had ample opportunity to include necessary information in his prior

motions. Indeed, the Court already granted Defendant’s request for a one-month

continuance of the suppression hearing and he filed two motions to continue after

that. ECF Nos. 132, 140, 149.

      Defendant also argues that newly discovered evidence warrants

reconsideration. On May 25, 2021, the government informed him that an open

phone line belonged to PO McDaniel, not SA Young, as initially indicated.

Defendant contends that he needs to have an opportunity to subpoena these records

because they pertain to his pending motions. However, it appears that these

records will not be obtained. See ECF No. 176. As such, the newly discovered

evidence relied upon by Defendant does not support reconsideration.

      Because Defendant has presented no basis for reconsideration, the Court

DENIES the Motion. The suppression hearing will proceed as scheduled on June

1, 2021.




3
  Even if Defendant included this information in his motions, the Court would
have reached the same decision.
                                        6
Case 1:19-cr-00167-JAO Document 190 Filed 05/28/21 Page 7 of 7      PageID #: 962




                                 CONCLUSION

      For the reasons stated herein, the Court DENIES Defendant’s Motion for

Reconsideration of the Court Order Denying the Defendant’s Request for

Continuation of the Evidentiary Hearing Pursuant to Local Rule 60.1(c) for Good

Cause Shown and Newly Discovered Evidence. ECF No. 183.

      IT IS SO ORDERED.

      DATED:      Honolulu, Hawai‘i, May 28, 2021.




                           Jill A. Otake
                           United States District Judge




CR. NO. 19-00167 JAO, USA v. Sandeen; ORDER DENYING DEFENDANT’S MOTION FOR
RECONSIDERATION OF THE COURT ORDER DENYING THE DEFENDANT’S REQUEST FOR
CONTINUATION OF THE EVIDENTIARY HEARING PURSUANT TO LOCAL RULE 60.1(c) FOR GOOD
CAUSE SHOWN AND NEWLY DISCOVERED EVIDENCE




                                          7
